Citation Nr: 1030265	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) benefits for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to October 
1948.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim for entitlement to DIC benefits for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151.

In a January 2007 decision, the Board denied the appellant's 
claim for entitlement to DIC benefits for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151.  The 
appellant appealed the Board decision to the United States Court 
of Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Remand, a December 2007 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion.  The Board 
issued an April 2008 decision in compliance with the December 
2007 Order of the Court and again denied the appellant's claim.  
The appellant again appealed the Board decision to the Court, and 
pursuant to a Joint Motion for Remand, a July 2009 Order of the 
Court remanded the claim for readjudication in accordance with 
the Joint Motion.  In September 2009, the Board remanded the 
claim for additional development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In October 2001, the Veteran died of hypoxia due to acute 
respiratory distress syndrome as a result of sepsis.

2.  Post-operative wound infections are a reasonably foreseeable 
consequence of surgical treatment.

3.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing surgical treatment in February 2000 
or August 2001.

4.  There is no evidence that the VA failed to exercise the 
degree of care expected of a reasonable health care provider. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 3.800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC Entitlement Under 38 U.S.C.A. § 1151

The appellant contends that the Veteran's acute respiratory 
distress syndrome, which led to his death, arose from sepsis that 
developed as a result of staph infections related to VA surgery 
that he had received.  Specifically, she alleges that the Veteran 
contracted staph infections due to complications from VA 
surgeries in February 2000 and August 2001, and that the 
infections were a result of negligent medical care on the part of 
VA.  

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the result 
of the veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in additional 
disability or death, then compensation, including disability, 
death, or DIC compensation, shall be awarded the same manner as 
if the additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

A disability is a qualifying disability if it was not the result 
of the veteran's willful misconduct, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the VA, and 
the proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) 
(West 2002).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability or death. Merely showing that a veteran 
received care or treatment and that the veteran has an additional 
disability does not establish causation.  38 C.F.R. § 
3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability, it must be 
shown that the hospital care or medical or surgical treatment 
caused the veteran's additional disability or death; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

A February 2000 VA medical report shows that the Veteran was 
referred to the VA for a popliteal aneurysm and underwent a 
popliteal aneurysm bypass.  He had the superficial femoral artery 
to popliteal bypass on the right leg.  There were no significant 
post-operative complications.  The Veteran's segmented incisions 
at the right lower extremity with staples and his right groin 
incision with sutures were painted with betadine, clean, dry, and 
intact.  On the second post-operative day when the Veteran was 
discharged to home, his incisions with intact staples were open 
to air and healing well.  The groin incision was noted to be 
tender to touch.  The Veteran was instructed on self care with 
emphasis on wound care and good personal hygiene, especially for 
the right groin wound.  The medical evidence of record showed 
that the Veteran was hospitalized a week after his right 
popliteal artery aneurysm bypass.  His wounds were erythematous 
with serous drainage.  He was admitted to the hospital for local 
wound care and intravenous antibiotics.  His wound became 
progressively more erythematous with purulent discharge, and 
culture of this drainage revealed methicillin-resistant 
Staphylococcus aureus (MRSA).  During the Veteran's one-month 
stay in the hospital, he was treated with antibiotics.  His wound 
was also opened in his mid-portion, and wound care with dressing 
changes was regularly performed.  By the time of his discharge 
from the hospital, the purulence had subsided, and there was only 
some serous drainage from the wound.  The Veteran was discharged 
with home health to see him for dressing changes and wound care, 
and he was to be continued on antibiotics for four to six weeks.

In an August 2001 VA medical report, the Veteran underwent repair 
of a left popliteal aneurysm and a femoral below-the-knee 
popliteal bypass.  He tolerated the procedure well, was taken to 
the recovery room in stable condition, and was discharged to home 
with instructions on self care.  He was also given the drug Ancef 
as a prophylactic measure.

The Veteran was subsequently hospitalized twice in September 2001 
with left thigh seroma at the surgical site.  Wound cultures were 
negative on the first admission, and he was discharged with 
medication.  Wound cultures on the second admission showed MRSA, 
and the Veteran was placed on antibiotics and received continuous 
wound dressing changes.  He also received medication for left 
lower lobe pneumonia that was seen on chest x-ray.  He was 
transferred to the surgical intensive care unit, and a repeat x-
ray revealed adult respiratory distress syndrome.  He was 
transferred to the medical intensive care unit for vent 
management and continued to deteriorate with progressive adult 
respiratory distress syndrome.  He eventually became asystolic 
and was pronounced dead in October 2001.

The Veteran's certificate of death reflects that the immediate 
cause of his death was hypoxia due to acute respiratory distress 
syndrome as a consequence of sepsis.

In June 2002, a VA examiner reviewed the Veteran's claims file.  
He found that the Veteran had developed MRSA after both the 
February 2000 and August 2001 surgeries at the VA medical 
centers.  He explained that post-operative wound infections could 
be a complication of any surgery and did not reflect a lack of 
appropriate care.  Regarding the issue of whether the two MRSA 
infections were separate and unrelated events, he opined that a 
review of the record would not clarify this issue.  He explained 
that there could be a carrier state in which an individual could 
be infested with a bacteria but not necessarily infected.  He 
stated that the Veteran could very well have had a MRSA infection 
following his February 2000 surgery, and that infection would 
have been corrected by the application of antibiotics over an 
extended period of time.  He reported that even after the 
antibiotic treatment, the Veteran could have continued to harbor 
the bacteria without evidence of infection and that he could have 
been reinfected when given another opportunity for infestation in 
the form of post-surgical operative wounds.  He reiterated that 
even if this had been the scenario, it did not reflect 
inappropriate care.  He concluded that the Veteran did die of 
respiratory failure secondary to sepsis from staph infection as 
the result of having had surgery at the VA in August 2001, but he 
asserted that this had not been the result of negligence, 
neglect, or inappropriate medical care.

In December 2009, a different VA examiner reviewed the Veteran's 
claim file.  The examiner also concluded that there was no 
evidence of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the VA 
that caused or contributed to the Veteran's death as a result of 
the February 2000 and August 2001 surgeries and MRSA infections.  
The examiner explained that there was no way to say whether the 
Veteran was colonized with MRSA before each of the surgeries, and 
in particular, prior to the August 2001 surgery.  In so stating, 
the examiner was in essence explaining that absent any medical 
evidence that the Veteran was colonized with MRSA before the 
surgeries, the course of treatment and medication was reasonable 
and proper.  The examiner noted that when the Veteran was re-
admitted to the hospital in August 2001 and tested positive for 
MRSA and then for Staph simulans, he was treated with the usual 
course of strong antibiotics, including Vancomysin, Levaquin, 
Rifampin, Fortaz, and Zosyn when he developed left lower lobe 
pneumonia.  In reviewing the course of the MRSA infection and the 
treatment provided by the VA, the examiner did not find evidence 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or that the Veteran's 
development of MRSA was in anyway unforeseeable.  On that note,  
the examiner  found that it was well known that the Veteran's 
numerous multisystem, chronic diseases compounded the event of 
surgical complications.  The Veteran's past medical history was 
significant, including chronic obstructive pulmonary disease, 
asthma, sleep apnea, home oxygen, coronary artery 
disease/myocardial infarction, congestive heart failure, 
hypertension, diabetes mellitus, renal insufficiency, obesity, 
endocarditis with porcine aortic valve replacement, aortic 
aneurysm and bilateral popliteal aneurysms, benign prostatic 
hypertrophy, gastroesophageal reflux disease, cholelithiasis, 
dyslipidemia, and anemia.  These chronic diseases and conditions, 
as well as the Veteran's natural aging process, only compounded 
the possibility of surgical complications.  The examiner 
additionally determined that there was no instance of fault on 
the part of the VA in the context of the Veteran's treatment for 
his MRSA infections, to include the use of the medication Ancef.  
The examiner explained that Ancef was considered to be a good 
antibiotic with minimal side effects for routine prophylaxis, or 
preventative, care prior to surgery.  The antibiotics used to 
treat acute MRSA were serious, with serious side effects, and 
were only used for acute infection, not for preventative 
treatment.  At the time that the Veteran was prescribed Ancef, he 
had not yet developed a post-operative wound infection, and 
therefore Ancef was prescribed as a preventative measure.

The Board acknowledges that the Veteran developed MRSA as a 
result of VA surgery in February 2000 and August 2001.  However, 
as pointed out by the June 2002 VA examiner, post-operative wound 
infections can be a complication of any surgery and do not 
reflect a lack of appropriate care.  The December 2009 VA 
examiner's opinion comports with that assessment, stating that 
there was no evidence that the Veteran has MRSA prior to the 
second surgery, and further explained that the Veteran's 
multisystem chronic diseases, as well as the aging process, were 
also factors known to compound the probability that such 
complications might occur post-surgery.  Neither examiner found 
it to be unforeseeable that the Veteran would contract a Staph 
infection following surgery, or, for that matter, that the 
Veteran would contract two different types of infection, nor was 
either examiner surprised or perplexed at the prospect.  Thus, 
the complications following both the February 2000 and August 
2001 surgeries have been determined to have been known and 
understood by a reasonable health care provider, and the Board 
finds that the Veteran's staph infections were therefore 
reasonably foreseeable events.

The Board also concludes that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance on VA's part in furnishing medical treatment, and there 
was no evidence that VA failed to exercise a reasonable degree of 
care to the Veteran.  The Veteran was discharged both times with 
instructions on self care with emphasis on wound care and good 
personal hygiene, especially for a right groin wound that had 
been tender to the touch.  When he was readmitted in February 
2000 for local wound care of his MRSA infection, he was treated 
with intravenous antibiotics.  His wound was also opened in his 
mid-portion, and wound care with dressing changes were regularly 
performed.  The Veteran was discharged with home health to see 
him for dressing changes and wound care and continued on 
antibiotics for four to six weeks.  The medical records do not 
reflect that at the time of the August 2001 surgery, the Veteran 
was infected with an acute bacterial infection, or that he had 
MRSA.  The fact that the Veteran had a past history of a 
bacterial infection following the February 2000 surgery was noted 
at the time of admission, and neither VA examiner determined that 
a different or more cautious course should have been undertaken 
due to the previous infection.  Thus it cannot be said that the 
VA breached its duty of care prior to the second surgery.  Post 
surgery, and upon his second admission to the hospital in 
September 2001, the Veteran was given a variety of antibiotics 
and frequent dressing changes for his staph infection.  The 
December 2009 VA examiner found no error in the antibiotics 
prescribed, or in the time period and sequence in which they were 
administered.  The June 2002 VA examiner opined, and the December 
2009 agreed, that even if the Veteran had continued to harbor the 
MRSA bacteria without evidence of infection after the first 
surgery and had become re-infected after his second surgery, this 
was not the result of negligence, neglect, or inappropriate 
medical care because post-operative wound infections could be an 
unfortunate complication of any surgery.  The December 2009 VA 
examiner further found that the treatment of the Veteran's MRSA 
infection, including the use of medications such as Ancef, did 
not amount to negligence, neglect, or inappropriate medical care, 
because, despite the appellant's contentions otherwise, that 
medication was considered to be a good antibiotic with minimal 
side effects for routine treatment prior to surgery.  

Finally, the appellant argues that the August 2001 consent signed 
by the Veteran that lists "infection" as a risk factor is not 
adequate, and that instead the consent should have elaborated a 
detailed list of risk factors including all resistant organisms 
that might infect the patient post-surgery.  However, in 
reviewing the evidence of record, there is no indication that the 
VA did not comply with the provisions regarding informed consent 
as set out in 38 C.F.R. §  17.32.  Specifically, there is no 
indication that the Veteran lacked decision making capacity  at 
the time that he signed the consent, nor is there any indication 
that the foreseeable associated risks were not explained or 
understood to the Veteran, or that they were not appropriately 
documented in the health record.  38 C.F.R. § 17.31 (c), 
38 C.F.R. § 17.31 (d)(1).  The Board also notes that the consent 
form was quite complete, and specifically addressed multiple 
severe potential complications, to include infection, bleeding, 
injury to vessels and healthy tissues, formation of blood clots, 
loss of circulation, need for amputation, stroke, heart attack, 
prolonged mechanical ventilation, and death.  The consent form 
fully informed the Veteran of the potential risks.  

The weight of the credible evidence demonstrates that the 
Veteran's staph infections were reasonably foreseeable 
consequences of surgical procedures and were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on VA's part in furnishing medical 
treatment.  There is no competent contrary medical opinion of 
record.  Therefore, compensation for benefits for the cause of 
the Veteran's death under 38 U.S.C.A. § 1151 is not warranted.  
The Board finds that the preponderance of the evidence is against 
this claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in January 2002; a rating 
decision in June 2002; a statement of the case in May 2004, and a 
supplemental statement of the case in January 2010.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the March 2010 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained two medical opinions in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Entitlement to DIC benefits for the cause of the Veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


